UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6360


KEITH ERVIN FRAZIER,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-hc-02010-F)


Submitted:   July 30, 2015                 Decided:   August 14, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Ervin Frazier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Ervin Frazier seeks to appeal the district court’s

orders    dismissing       as   untimely           his    28    U.S.C.       §    2254     (2012)

petition    and     denying     his       Fed.     R.    Civ.    P.     59(e)      motion       for

reconsideration.          The orders are not appealable unless a circuit

justice    or    judge    issues      a    certificate          of    appealability.             28

U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).            A certificate of appealability will not

issue     absent     “a    substantial           showing        of     the       denial    of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.     Cockrell,       537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.




                                               2
     We have independently reviewed the record and conclude that

Frazier has not made the requisite showing. *   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       DISMISSED




     * Because Frazier’s informal brief does not challenge the
bases for the district court’s dispositions, but instead argues
the merits of his petition, Frazier has forfeited appellate
review of the court’s orders. See 4th Cir. R. 34(b).



                                  3